In an action for a divorce and ancillary relief, the plaintiff husband appeals from (1) an order of the Supreme Court, Westchester County (DiBlasi, J.), entered August 7, 1996, which denied his motion for a downward modification of his child support obligation, and (2) an order of the same court, entered September 5, 1996, which denied his motion for renewal and/or reargument.
Ordered that the appeal from so much of the order entered September 5, 1996, as denied reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered September 5, 1996, is affirmed insofar as reviewed, without costs or disbursements; and it is further,
Ordered that the order entered August 7, 1996, is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly determined that it had no authority to entertain the husband’s current claims, asserted in this action which had twice before been deemed abandoned. Ritter, J. P., Friedmann, Krausman and McGinity, JJ., concur.